FOR IMMEDIATE RELEASE NORWOOD FINANCIAL CORP. ANNOUNCES FIRST QUARTER EARNINGS April 18, 2012 Lewis J. Critelli, President and Chief Executive Officer of Norwood Financial Corp. (Nasdaq Global Market – NWFL) and its subsidiary, Wayne Bank announced earnings of $2,186,000 for the three months ended March 31, 2012 which represents a $526,000 increase from the $1,660,000 recorded during the same three month period of last year.The improved earnings reflect the benefits attributed to the Company’s acquisition of North Penn Bancorp, Inc. which closed during the second quarter of 2011.Earnings per share on a fully diluted basis were $.67 in the first quarter of this year compared to $.60 in the first quarter of 2011.The annualized return on average assets was 1.31% in the first quarter of 2012 and the annualized return on average equity was 9.81%. Total assets were $685.5 million as of March 31, 2012, an increase of $154.6 million over the prior year total.Total loans increased $129.0 million over the prior year due primarily to the North Penn acquisition.This growth includes the impact of the sale of $4.1 million of residential mortgage loans to reduce the Company’s interest rate risk position.Commercial loans increased $98.2 million compared to the prior year due primarily to an increase in commercial real estate loans.Residential mortgage loan balances increased $28.5 million, while installment loans increased $2.3 million.Total loans have increased $21.2 million, or 4.6% as compared to December 31, 2011.Total deposits grew $149.1 million over the past twelve months which includes a $96.1 million increase in demand and savings accounts and a $53.0 million increase in certificates of deposit.Total deposits have increased $20.4 million, or 3.9%, as compared to December 31, 2011.Stockholders’ equity increased $20.3 million, or 30%, during the past year, due to the acquisition and retention of earnings. Non-performing assets totaled $10.1 million or 1.48% of total assets at March 31, 2012 comprised of $9.0 million of non-performing loans and $1.1 million of Foreclosed Real Estate Owned, compared to $10.7 million of non-performing assets or 1.60% of total assets at December 31, 2011. The $600,000 decrease recorded during the quarter includes the sale of a property previously carried in Foreclosed Real Estate at $2.0 million.As of March 31, 2011, non-performing assets totaled $8.3 million.Net charge-offs for the three month period ending March 31, 2012 were $190,000 which represents an increase compared to $56,000 of net charge-offs during the first quarter of last year.Based on the current composition of the loan portfolio, management determined that it would be prudent to provide additional reserves and added $350,000 to the allowance for loan losses compared to $220,000 during the same period of last year.The allowance for loan losses was 1.17% of total loans outstanding on March 31, 2012 compared to 1.19% on December 31, 2011 and 1.65% on March 31, 2011. Net interest income (fully taxable equivalent) was $6,505,000 during the first quarter of 2012 which is $43,000 lower than the $6,548,000 recorded during the prior three month period ended December 31, 2011 but $1.5 million higher than the comparable three month period of last year.The net interest margin was also negatively impacted by lower rates on new loan closings and the downward repricing of investment securities, resulting in a decrease of five basis points on the yield of earning assets while the cost of funds decreased only two basis points compared to the prior quarter.As a result, the net interest margin (fte) declined from 4.21% in the fourth quarter of 2011 to 4.18% for the three months ended March 31, 2012.Compared to the same period of last year, the net interest margin (fte) improved from 3.98% to 4.18% due to the mix of the balance sheet including an increase in lower costing funds. Other income totaled $1,291,000 in the first quarter of 2012 compared to $1,208,000 during the same period of last year.The $83,000 increase in other income includes a $41,000 increase in the amount of gains recognized from the sale of loans and securities in each period as well as a $42,000 improvement in all other service charges and fees compared to the first quarter of last year.During the current period, the Company recognized a gain of $402,000 from the sale of securities compared to $212,000 in the prior-year period. Operating expenses totaled $4,147,000 in the first quarter and were $613,000 higher than the same period of last year, but include normal operating costs of five new offices related to the acquisition of North Penn Bancorp, Inc.Employment costs were $450,000 higher than the same period of last year while occupancy and equipment costs rose $89,000. Mr. Critelli stated that “Our first quarter results reflect the full value of the North Penn transaction.A solid loan base funded with core deposits has provided improved net interest income and we are pleased with the growth that has resulted from opportunities in our new markets.As we work our way through this prolonged economic downturn, we will continue to stress credit quality as a top priority.Our core earnings have been strengthened, our net interest margin has improved, and our capital base continues to exceed peer and “well capitalized” targets.We believe that we are well positioned to capitalize on opportunities available to us, and we look forward to serving our growing base of stockholders and customers as the economy slowly recovers from the recent turmoil.” Norwood Financial Corp. is the parent company of Wayne Bank which operates from sixteen offices throughout Wayne, Pike, Monroe and Lackawanna Counties, Pennsylvania.The Company’s stock is traded on the Nasdaq Global Market under the symbol “NWFL”. Forward-Looking Statements. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, risks associated with the acquisition of North Penn Bancorp, the ability to control costs and expenses, demand for real estate and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures This release references tax-equivalent net interest income, which is a non-GAAP (Generally Accepted Accounting Principles) financial measure.Tax-equivalent net interest income is derived from GAAP using an assumed tax rate of 34%.We believe the presentation of net interest income on a tax–equivalent basis ensures comparability of net interest income arising from both taxable and tax-exempt sources and is consistent with industry practice.The following reconciles net interest income to net interest income on a fully taxable equivalent basis: (dollars in thousands) Three months ended March 31, Net interest income $ $ Tax equivalent basis adjustment using 34% marginaltax rate 318 Net interest income on a fully taxable equivalent basis $
